Case 2:19-cv-00282-SPC-MRM Document 63 Filed 07/16/20 Page 1 of 2 PageID 996




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JOSEPH D. GILBERTI, JR. , P.E., an
individual and licensed professional
engineer

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-282-FtM-38MRM

RON DESANTIS, THE MOSAIC
COMPANY, MOSAIC FERTILIZER,
LLC, ENVIRONMENTAL
PROTECTION AGENCY,
SARASOTA COUNTY BOARD OF
COUNTY COMMISSIONERS,
DESOTO COUNTY BOARD OF
COUNTY COMMISSIONERS,
HILLSBOROUGH COUNTY STATE
ATTORNEYS OFFICE, SARASOTA
MEMORIAL HOSPITAL, PEACE
RIVER MANASOTA WATER
SUPPLY AUTHORITY,
SOUTHWEST FLORIDA WATER
MANAGEMENT DISTRICT, 72
PARTNERS, LLC and LUIS E.
RIVERA,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiff Joseph D. Gilberti, Jr.’s Motion for Change of Venue

and Rehearing to Vacate Order and Set Aside Judgment for Fraud on the Court (Doc.

60), which is nearly identical to an earlier motion (Doc. 58) that the Court denied (Doc.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00282-SPC-MRM Document 63 Filed 07/16/20 Page 2 of 2 PageID 997




59). The only addition is Gilberti’s request for a change of venue under Federal Rule of

Criminal Procedure 21(a), which does not apply to this case. The Motion is meritless.

      Accordingly, it is now

      ORDERED:

      Plaintiff Joseph D. Gilberti, Jr.’s Motion for Change of Venue and Rehearing to

Vacate Order and Set Aside Judgment for Fraud on the Court (Doc. 60) is DENIED.

      DONE and ORDERED in Fort Myers, Florida this 16th day of July, 2020.




Copies: All Parties of Record




                                           2
